Exhibit 10(b)

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

This Amendment No. 1 to Asset Purchase Agreement is made as of August 31, 2005
by and between Alfa Financial Corporation and OFC Servicing Corporation.

The parties entered into that certain Asset Purchase Agreement dated June 6,
2005 (the “Agreement”), and they now desire to amend the Agreement as set forth
herein.

In consideration of the mutual promises made in the Agreement, the parties
hereby agree as follows:

1. Section 9(a)(2) of the Agreement is amended to change “August 31, 2005” to
“September 30, 2005.”

2. Section 9(a)(3) of the Agreement is amended to change “August 31, 2005” to
“September 30, 2005.”

3. The Agreement remains in full force and effect, unamended except as expressly
set forth above.

In witness whereof, each party has caused this amendment to be executed by its
duly officer.

 

ALFA FINANCIAL CORPORATION By:  

/s/ C. Lee Ellis

Name:   C. Lee Ellis Title:   Executive Vice President OFC SERVICING CORPORATION
By:  

/s/ Richard A. Hills, Jr.

Name:   Richard A. Hills, Jr. Title:   Vice President